IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 36592

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 702
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 9, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DARRELL LYNN DUMAS,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order of restitution, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Rebekah A. Cudé, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
GRATTON, Judge
       Darrell Lynn Dumas appeals from the judgment of conviction entered upon a jury’s
verdict finding him guilty of possession of methamphetamine. Idaho Code § 37-2732(c)(1).
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Dumas was convicted by a jury of one count of possession of methamphetamine. At the
sentencing hearing, the State requested restitution for the costs of investigation and prosecution
through trial in the amount of $2,278.01. The district court ordered the restitution requested by
the State. Dumas appeals the restitution order.1 We affirm.




1
       Dumas withdrew his claim of error relative to the introduction of evidence under Idaho
Rule of Evidence 404(b).

                                                1
                                                 II.
                                            ANALYSIS
        Dumas contends that the district court executed a vindictive sentence upon him in the
form of increased restitution as a result of his exercise of his right to a jury trial. Dumas does not
argue actual malice on the part of the district court, but simply by ordering restitution for costs
associated with trial, he was punished for demanding his right to a jury trial. He contends that
the order violates his due process rights as well as constituting an abuse of discretion by the
district court.
        Where a defendant claims that his or her right to due process was violated, we defer to
the trial court’s findings of fact, if supported by substantial evidence. State v. Smith, 135 Idaho
712, 720, 23 P.3d 786, 794 (Ct. App. 2001). However, we freely review the application of
constitutional principles to those facts found. Id. When a trial court’s discretionary decision is
reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine: (1) whether
the lower court correctly perceived the issue as one of discretion; (2) whether the lower court
acted within the boundaries of such discretion and consistently with any legal standards
applicable to the specific choices before it; and (3) whether the lower court reached its decision
by an exercise of reason. State v. Hedger, 115 Idaho 598, 600, 768 P.2d 1331, 1333 (1989).
        The district court’s award of restitution was, apparently, based upon I.C. § 37-2732(k)
which provides:
                [T]he court may order restitution for costs incurred by law enforcement
        agencies in investigating the violation. Law enforcement agencies shall include,
        but not be limited to, the Idaho state police, county and city law enforcement
        agencies, the office of the attorney general and county and city prosecuting
        attorney offices. Costs shall include, but not be limited to, those incurred for the
        purchase of evidence, travel and per diem for law enforcement officers and
        witnesses throughout the course of the investigation, hearings and trials, and any
        other investigative or prosecution expenses actually incurred, including regular
        salaries of employees.

        Dumas did not object to the restitution request or raise the due process claim in the
district court. Generally, issues not raised below may not be considered for the first time on
appeal. State v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992). Dumas asserts that the
district court’s decision may be reviewed on the basis of fundamental error, but provides no
authority in this context. A party waives an issue on appeal if either authority or argument is



                                                  2
lacking. State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996). This Court will not
address an issue not preserved for appeal by an objection in the trial court. State v. Rozajewski,
130 Idaho 644, 645, 945 P.2d 1390, 1391 (Ct. App. 1997). We may consider fundamental error
in a criminal case, even though no objection was made at trial. Id.
       However, by specifically agreeing to an order of restitution in lieu of imposition of any
fines, Dumas invited any error. The doctrine of invited error applies to estop a party from
asserting an error when his or her own conduct induces the commission of the error. State v.
Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not complain of
errors one has consented to or acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456,
460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short,
invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App.
1996). This doctrine applies to sentencing decisions as well as rulings made during trial. State v.
Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986). At sentencing, Dumas’s
counsel stated:
                We would ask that you be lenient in fines in this case. We would actually
       ask that you suspend all fines, just impose court costs and the restitution because
       it is a pretty hefty sum and he will have some difficulty paying that.

Thus, Dumas agreed to restitution in order to avoid imposition of additional fines. Dumas
cannot now claim error regarding the order of restitution which he consented to or acquiesced in.
                                                III.
                                         CONCLUSION
       Based upon the foregoing, the district court’s order of restitution is affirmed.
       Chief Judge LANSING and Judge MELANSON, CONCUR.




                                                 3